Citation Nr: 1336739	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  05-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral upper extremity disorder manifested by arm and hand pain, to include as secondary to a service-connected disability.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for residuals of a vocal cord injury as a result of surgery at a Department of Veterans Affairs Medical Center in 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and December 2004 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  (Due to a change in the location of the Veteran's residence, jurisdiction of the appeal has been transferred to the RO in Atlanta, Georgia.)

In January 2011, the Board remanded these claims to obtain additional treatment records and to accord the Veteran VA examinations.  The issues were again remanded by the Board in September 2012.  Review of the record reflects substantial compliance with the Board's prior directives.  Hence, further remand is not necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a September 2012 decision, the Board denied service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar disc disease.  Hence, that issue is no longer in appellate status and will not be addressed in this decision.  

The Board's January 2011 Remand also remanded the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  In an April 2012 rating decision, the Appeals Management Center (AMC) granted service connection for peripheral neuropathy of the lower extremities, and assigned disability ratings for each extremity.  As there is no indication that the Veteran appealed either the effective date and/or the disability ratings assigned to these disabilities, the Board concludes the only issues presently on appeal are those listed on the title page of this decision.  
FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have a bilateral upper extremity disorder manifested by arm and hand pain that began in or is otherwise related to his military service, or that is proximately due to or aggravated by a service-connected disability.   

2.  The most probative evidence shows that the Veteran's post-operative vocal cord paresis is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care in 2002, or due to an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  A bilateral upper extremity disorder manifested by arm and hand pain was not incurred or aggravated in service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a vocal cord injury as a result of surgery at a VA Medical Center in 2002 have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters in November 2002, March 2003 and November 2004 complied with VA's duty to notify the Veteran with regards to the issues of entitlement to service connection for a bilateral upper extremity disorder manifested by arm and hand pain on a direct basis and entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Following the Board's January 2011 Remand, a notice letter dated in February 2011 informed the Veteran of what evidence was necessary to establish service connection on a secondary basis, and detailed how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Hence, the duty to notify has been satisfactorily met.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and post-service medical records, and also secured medical opinions in furtherance of the Veteran's claims.  The opinions obtained are sufficient because they were based on a thorough examination, consideration of the Veteran's contentions, and a review of the claims file, and included rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  Thus, the Board finds that VA's duty to assist has also been met.  

II.  Relevant Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Evidence of continuity of symptomatology of a disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as an organic disease of the nervous system, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the United States Court of Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2013).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2013).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence must be distinguished from weight and credibility that are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Analysis

      A.  Service Connection

The Veteran contends that he has a bilateral upper extremity disorder manifested by arm and hand pain, that is the result of either his military service or is secondary to a service-connected disability.  As detailed in the Introduction above, the Board denied service connection for a cervical spine disorder in September 2012.  The Veteran's service-connected disabilities include lumbar disc disease, allergic rhinitis with chronic sinusitis and sinus headaches, bronchial asthma, residuals of a right shoulder separation, right and left knee strain, peripheral neuropathy of the right and left lower extremities, residuals of a fracture of the left humerus, residuals of a fracture of the right radius and right fifth metacarpal, and osteoarthritis of the right middle finger.  

The Veteran's service treatment records do not show a diagnosis of a bilateral upper extremity disorder manifested by arm and hand pain (that may be considered distinct from the other service-connected disabilities of the upper extremities already established, including residuals of a right shoulder separation, residuals of a fracture of the left humerus, residuals of a fracture of the right radius and right fifth metacarpal, and osteoarthritis of the right middle finger).  In June 1992, electrodiagnostic studies and nerve conduction studies of the left upper extremity were normal.  

Upon VA examination in March 2011, there was no loss of sensation to touch in the upper extremities.  He had 5/5 motor power to flexion and extension of the elbow, flexion and extension of the wrist, grip strength, and the muscles supplied by the median, ulnar, and radial nerves in the hands.  Sensory studies were consistent with cervical myelopathy in the upper extremities as a result of his neck disability.  The examiner concluded that there was no evidence of peripheral neuropathy in the upper extremities.  

Essentially, the medical evidence fails to establish that the Veteran has a separate and distinct disability of the upper extremities manifested by arm and hand pain.  Accordingly, in the absence of demonstration of such a disability (other than those detailed above that are already service-connected), by competent clinical evidence, the claim for service connection for a bilateral upper extremity disorder manifested by arm and hand pain must be denied on a direct basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

Additionally, although the Veteran has been shown to have cervical myelopathy in his upper extremities, that disability has been attributed to his neck disorder - which is not service-connected.  Again, as detailed in the Introduction above, the Board denied service connection for a neck disability in September 2012.  Hence, service connection for cervical myelopathy on either a direct or secondary basis is not warranted.  

The Board observes that, although lay persons are competent to provide statements or opinions on some medical issues, including the subjective experience of numbness and tingling, the specific alleged disability in this case-essentially peripheral neuropathy of the arms and hands, or another sensory disability involving numbness of the upper extremities, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Peripheral neuropathy and other sensory disabilities involving numbness and tingling are complex medical conditions that require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on either their presence or their etiology.  Therefore, the Veteran's and other lay statements cannot be accepted as competent evidence sufficient to establish service connection on either a direct or secondary basis.  

In sum, the most probative evidence of record fails to show that the Veteran has a bilateral upper extremity disorder manifested by arm and hand pain as a result of his military service or due to or aggravated by another service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral upper extremity disorder manifested by arm and hand pain, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      B.  Compensation under 38 U.S.C.A. § 1151

The evidence reflects that the Veteran underwent cervical spinal fusion for cervical spine stenosis at a VA Medical Center (VAMC) in April 2002.  The procedure was performed without complication.  The operative report noted that the Veteran "clearly understood that the risks of surgery included but were not confined to death, complete or partial neurological loss, infection, swallowing disturbance, vocal cord injury, and other medical problems."  Post-operatively, it was determined that the Veteran continued to experience instability, and, in September 2002, he underwent a posterior spinal fusion at cervical 4 through 6 with iliac crest bone graft and hardware removal from the anterior spine procedure.  After the procedures, the Veteran experienced hoarseness.  VA medical records confirm that the Veteran has partial left vocal cord paresis.  See, e.g., March 2003 pulmonary clinic note & May 2004 private treatment letter noting vocal paresis due to peri-operative trauma.  

Hence, it is shown that the Veteran has received VA treatment and that he has additional disability.  However, the Board finds that the preponderance of the evidence is against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for vocal cord paresis because the most probative evidence of record, the March 2012 VA examination report, concluded that it was less likely that the vocal cord paresis sustained by the Veteran was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  Winsett v. West, 11 Vet. App. 420 (1998).  That opinion was based on a full review of the record, including the Veteran's statements and personal hearing testimony, and a thorough clinical evaluation.  Notably, the examiner explained that vocal cord injury is one of the stated risks of the surgery that the Veteran underwent even with appropriate skills, training, etc.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Board finds that the medical statement presented by the Veteran from J.J.A., D.O., dated in May 2004 is of limited probative value because it does not state that the vocal cord paresis was due to negligence or some type of fault on the part of VA in providing the surgical treatment.  Therefore, the Board has accorded that statement less probative weight.  Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  

The Board observes that, although lay persons are competent to provide opinions on some medical issues, the specific disability in this case-vocal cord paresis-and the question of negligence during the operative procedure fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They are complex medical issues that require specialized training for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on the question of negligence, carelessness, etc.  Therefore, the Veteran's and other lay statements cannot be accepted as competent evidence sufficient to establish entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  

Thus, the Board finds that the preponderance of the evidence is against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a vocal cord injury, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a bilateral upper extremity disorder manifested by arm and hand pain, to include as secondary to a service-connected disability, is denied.  

Compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for residuals of a vocal cord injury as a result of surgery at a VAMC in 2002 are denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


